DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 UNITY RECOVERY CENTER, INC., a Florida Corporation, and JASON
                        ACKNER,
                       Appellants,

                                    v.

          SOUTH FLORIDA PROPERTY VENTURES II, LLC,
                          Appellee.

                              No. 4D20-2288

                         [November 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502018CA013673XXXXMB.

  Jessica M. VanValkenburgh and Robert P. Summers of McCarthy,
Summers, Wood, Norman, Melby & Schultz, P.A., Stuart, for appellants.

  Dave K. Roy of Roy & Associates, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.